ATTACHMENT TO ADVISORY ACTION
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the Muller (US 20150258744) fluidized bed and associated equipment are for separating the build material from the part and the proposed combination is deficient.
	Examiner appreciates Applicants argument, however, even if persuasive, the invention as claimed would still not be allowable because the use of fluidized beds in additive manufacturing for providing a build surface is known. See, e.g., Bruck (US20150125335A1) at Fig 1, copied below, and see claim 1.

    PNG
    media_image1.png
    350
    596
    media_image1.png
    Greyscale

	In other words, a substantially similar rejection could be made using Bruck in place of Muller, which would render Applicant’s arguments moot. The proposed rejection is shown below for claim 16. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20180079029 A1) in view of Bruck (US 20150125335 A1).
In reference to claim 16, Scott discloses a system for fabricating an article, the system comprising:
a primary vessel being impermeable to fluids and insulated and having a vertical axis and a horizontal axis perpendicular to the vertical axis and a top and bottom being vertically spaced apart (Fig 6 element 100),
the primary vessel including a window at the top (Fig 4 element 3115),
the primary vessel defining a chamber and having a hatch which can be opened to provide access to the chamber (Fig 4 element 3120. The Scott system comprises a sealed chamber for producing parts to prevent toxic dust from escaping during manufacturing (P0009), thus it must have a hatch in order to retrieve said parts from said chamber.),
Scott does not disclose that the system comprises a fluidized powder bed and the structure required to produce a fluidized powder bed, but further discloses that the 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing, Bruck discloses that a powder for additive manufacturing can be provided as a fluidized bed by providing a fluidized bed (See claim 1, fig 1) comprising

    PNG
    media_image1.png
    350
    596
    media_image1.png
    Greyscale

a distributor plate disposed in the primary vessel and extending horizontally substantially entirely across the primary vessel (See Fig 1) such that the system is configured to dispose
a fluidized bed disposed in the chamber and having a surface above the distributor plate, the fluidized bed being expandable and having particles, the particles having an average outer dimension dp that is at least about 10 microns and not greater than about 1 mm, the fluidized bed having a medium with a superficial velocity u that is greater than a minimum fluidizing superficial velocity umf of the particles (See Fig 1); and,
The combination would be achievable by integrating the fluidized powder bed and the structure required to produce a fluidized powder bed of Muller in to the system of Scott.

A person having ordinary skill in the art would have been specifically motivated to integrate the fluidized powder bed and the structure required to produce a fluidized powder bed of Muller in to the system in order to provide a means for providing the build surface that is required by Scott (e.g., element 3130 in Scott’s Fig 4); and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Muller does not disclose the particle bed comprises a powder having an average outer dimension dp that is at least about 10 microns and not greater than about 1 mm, however, a fluidized bed is a physical phenomenon wherein a solid behaves like a fluid and is therefore a statement of intended use directed to a particular material worked upon in a particular manner using the claimed structure of the system.
Muller further discloses wherein the system is configured to additively manufacture the article from the particles [0086]. The structure of the part and particular steps of making the part is intended use.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744